PER CURIAM.
This appeal was filed before the decision in the case of Stephenson v. Bonney (Mobley v. Stephenson), 202 Okl. 549, 216 P.2d 315, and the points involved in this appeal are identical with the points raised in that case. The opinion promulgated in that case is applicable to this appeal and the opinion in that case is hereby adopted as the opinion in this appeal.
The judgment of the trial court is affirmed.
HALLEY, C. J., and WELCH, CORN, DAVISON, O’NEAL, and WILLIAMS, j J., concur.
ARNOLD, J., concurs in conclusion.